Citation Nr: 0607121	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  03-00 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for the veteran's service-
connected cervical sprain, currently rated as 20 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1988 to 
November 1994.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this case to the RO in 
August 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

In a January 2006 written statement, the veteran indicated 
that she had a neurology appointment scheduled in February 
2006 with a Dr. Morgan.  The veteran specifically stated that 
she would want this medical information taken into 
consideration in her appeal.  Such records should be 
requested to fully meet the requirements of 38 C.F.R. 
§ 3.159(c)(1). 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.	The veteran should be requested to 
provide treatment dates and contact 
information for Dr. Morgan and sign an 
authorization and release form for 
medical records from Dr. Morgan.  Once 
this is done, appropriate action should 
be taken to request copies of these 
medical records.  If these records are 
unavailable, it should be so noted in the 
claims file. 

2.	Thereafter, the issue of an increased 
rating for the veteran's service-
connected cervical sprain should be 
readjudicated.  The veteran and her 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 


